                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

McCOY FRANKLIN                                                                       PLAINTIFF


V.                                   CIVIL NO. 1:17-cv-1073

MAGNOLIA FLOORING MILL, LLC                                                       DEFENDANT



                                            ORDER

       This matter is set for a Settlement Conference on January 3, 2019. ECF No. 34. On

January 2, 2019, counsel for both parties notified the Court the matter had been settled, with the

exception of attorney’s fees and the representative’s fee. The parties requested the Settlement

Conference be cancelled to avoid the extra cost and expense of attendance to allow those funds to

be used in resolving the final two issues. Accordingly, the Settlement Conference scheduled for

January 3, 2019, is CANCELLED.

       This case is scheduled for Bench Trial before the Honorable Susan O. Hickey for the week

of January 14, 2019, in El Dorado, Arkansas. The parties are directed to notify the undersigned

no later than Wednesday, January 9, 2019, of the status of the resolution of any remaining claims.

       IT IS SO ORDERED this 3rd day of January 2019.




                                                    /s/Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE
